               Case 1:21-mj-00020-GMH Document 9 Filed 01/19/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


           UNITED STATES OF AMERICA
                                                                 DENIED             Digitally signed by G. Michael
                              PLAINTIFF,                                            Harvey
                                                                                    Date: 2021.01.19 11:02:29
                                                                                    -05'00'
  v.
                                                               Case No. 1:21-mj-00020-GMH
                                                               Mag. Judge: G. Michael Harvey

  ADAM JOHNSON

                           DEFENDANT.

                                                 /

                                 ORDER GRANTING CONTINUANCE

             The Court has reviewed the Defendant Application for Continuance filed pursuant to

  LCrR 57.2 and will reschedule the Status Hearing set for January 19, 2021 at 1:00 to a date in

  February 2021. The Court finds that the continuance is made in the interests of justice under

  the Speedy Trial Act and the time that accumulates from January 19, 2021 to the hearing date

  is excludable time under Title 18, United States Code, Section 3161(h).


           IT IS SO ORDERED.



           DATED:



__. ____

                                                     G. MICHAEL HARVEY
                                                     MAGISTRATE JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                     4
